Citation Nr: 0614572	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-33 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to August 28, 2003, 
for the award of a 70 percent rating for major depression.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran a 70 percent 
disability rating, effective from August 28, 2003.  In 
October 2005, the veteran and her spouse testified before the 
undersigned Veterans Law Judge, seated at the RO (Travel 
Board hearing).  A copy of the hearing transcript is in the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks an effective date prior to August 28, 2003, 
for the award of a 70 percent rating for her service-
connected major depression.  She has alleged an effective 
date back to 1998, when her depression increased in severity, 
is warranted.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) and (b) (West 
2002); 38 C.F.R. 
§ 3.400(o) (2005).  

The Board notes that upon receipt of her increased rating 
claim in August 2003, the RO forwarded her a November 2003 
letter indicating the criteria and evidence pertinent to her 
increased rating claim; however, when she disputed the August 
28, 2003 effective date assigned by the RO in March 2004, she 
was not sent a similar letter regarding the evidence she was 
required to submit to establish an earlier effective date to 
her rating award.  Because this omission was procedurally 
prejudicial to her claim, a remand is required at this time.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a compensation claim, 
including the effective date of an award.  In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate her 
claim for an increased rating, but she was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish an earlier 
effective date.    

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the claims file and 
ensure that all VA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004.  In 
particular, VA must inform the claimant: 
(1) about the information and evidence 
needed to establish an earlier effective 
date for an increased rating under the 
provisions of 38 C.F.R. § 3.400(o)(2) 
(2005) to include consideration of 
informal claims under 38 C.F.R. § 3.157 
(2005); (2) about the information and 
evidence that VA will seek to provide; (3) 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell her to provide any 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that VA has complied 
with the VA's redefined duties to notify 
and assist a claimant, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  After completion of the above, VA 
should readjudicate  the pending earlier 
effective date claim for a 70 percent 
rating for depression in light of any 
additional evidence added to the record.  
In so doing VA must review the record to 
ascertain whether, prior to August 28, 
2003, there was an earlier informal claim 
of record for an increased rating and 
consider the provisions of 38 C.F.R. 
§ 3.400(o)(2) (2005).  If any 
determination remains adverse, the veteran 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


